Exhibit 10.4 AMENDMENT TO GUARANTY FEE AGREEMENT This Amendment to Guaranty Fee Agreement (this “ Amendment ”), effective as of February 3, 2016 (the “ Effective Date ”), is entered into by and among each of Determine, Inc., a Delaware corporation formerly known as Selectica, Inc. (the “ Company ”), Lloyd I. Miller, III and MILFAM II L.P. together, the “ Guarantors ”). Capitalized terms used but not otherwise defined herein shall have the meaning assigned to them in the Fee Agreement (as defined below). The Company and the Guarantors are parties to the Guaranty Fee Agreement, effective as of March 11, 2014 (the “ Fee Agreement ”), pursuant to each of which the Company agreed to pay certain fees to the Guarantors in exchange for the debt Guaranties provided by the Guarantors contemplated thereunder. The Company and the Guarantors desire to amend the Fee Agreement in order to clarify certain terms and conditions therein, as more fully set forth in this Amendment. NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and covenants contained herein, the Company and the Guarantors hereby amend the Fee Agreement in the following manner: 1.
